Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or suggest the specifics of the invention as recited by independent claim 1.  Specifically, the prior art of record fails to disclose or suggest an aeration chamber equipped with a plurality of porous tubes that are in fluid communication with the ozone generator by way of a distribution hub element that is mounted within the aeration chamber.  While several of the references teach porous diffuser elements within an aeration chamber, none of the reference include or suggest a separate distribution hub element mounted within the aeration chamber that facilitates the confined delivery of the ozone gas from the ozone generator to a plurality of porous tubes within the aeration chamber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153.  The examiner can normally be reached on M-Th 6:30-5:00.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S.B/1-30-21
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776